DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, generating, loading, and providing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of acquiring, computing, determining, outputting, and repeating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 9 is similar to claim 1 but recites an apparatus, rather than a method and the apparatus include circuits configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 9 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Claim 18 is similar to claim 1 but recites an apparatus comprising means for perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 10 for the same reason discussed above with regard to the rejection of claim 19.
Dependent claims 2-8, 10-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flickinger et al. (US 2009/0096405 A1).
Regarding claims 1, Flickinger et al. disclose (see figures 1, 8, the abstract and the description paragraphs 27-31, 73 and 79-83) a method comprising:
acquiring 120 telemetry data associated with a motor; computing 140 aging factors for the motor from the telemetry data; determining 140 failure conditions based on the aging factors; outputting 150 a notification based on the failure conditions; and repeating the operations of (a), (b), (c), and (d) at selected time intervals.
Regarding claims 2 and 11, Flickinger et al. disclose querying 140 a motor controller coupled to the motor to acquire the telemetry data (see figure 1, paragraphs 30-31).
Regarding claims 3 and 12, Flickinger et al. disclose storing 130 the telemetry data with an associated timestamp in a database (see figure 1, paragraphs 52-53).

Regarding claims 5, 14, and 20, Flickinger et al. disclose the determining of (c) comprises determining 140 at least one failure condition when at least one aging factor exceeds a selected range (see figures 1, 8, paragraphs 31-32, 66-67).
Regarding claims 6 and 15, Flickinger et al. disclose the motor is a Permanent Magnet Synchronous Motor (PMSM)( see abstract: The Permanent Magnet Synchronous Motor (PMSM) is an AC motor).
Regarding claims 7 and 16, Flickinger et al. disclose wherein the telemetry data comprises at least one of motor resistance (see figure 7, 8, paragraph 73).
Regarding claims 8 and 17, Flickinger et al. disclose the telemetry data is determined from phase currents (Iu, Iv, Iw) and applied voltages (Vu, Vv, Vw) associated with the motor (see figure 6, paragraph 37).
Regarding claims 8, Flickinger et al. disclose a state machine 140 that controls the polling circuit 120 to acquire the telemetry data at selected time intervals (see figure 1, paragraphs 27-31, 61).
Claim(s) 1-5, 9, 11-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhi (JP2017046540 A).

acquiring telemetry data associated with a motor (The state observing unit 11 observes a state variable composed of at least one of output data of a sensor that detects an operating state (operating condition) of the electric motor, the actual life data acquisition unit 12 acquires data relating to the actual life of the motor); computing aging factors for the motor from the telemetry data (The reward calculation unit 21 calculates a reward based on the predicted life determined by the decision making unit described later and the actual life acquired by the actual life data acquisition unit 12); determining failure conditions based on the aging factors (the decision making unit 14 calculates the predicted life of the motor 31 in response to the input of the current state variable based on the result learned by the learning unit 21); outputting a notification based on the failure conditions (The first notification unit 15-1 notifies the operator of the predicted life calculated by the decision making unit 14, and the second notification unit 15-2 is based on the predicted life calculated by the decision determination unit 14); and repeating the operations of (a), (b), (c), and (d) at selected time intervals (page 7).

Regarding claims 3 and 12, Zhi disclose storing the telemetry data with an associated timestamp in a database (see figure 5, page 8).
Regarding claims 4, 13, and 19, Zhi disclose the computing of (b) comprises performing an algorithm on at least a portion of the telemetry data to determine at least one aging factor (see figure 5, pages 3-4).
Regarding claims 5, 14, and 20, Zhi disclose the determining of (c) comprises determining at least one failure condition when at least one aging factor exceeds a selected range (see figures 3, pages 3-4).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862